Title: From George Washington to Nathanael Greene, 18 March 1782
From: Washington, George
To: Greene, Nathanael


                        
                            My dear Sir
                            Philada 18th March 1782.
                        
                        I have your favr of the 24th of January and your public and private letter of the 7th of February—It gives me
                            the more pain to hear of your distresses for want of Cloathing or other necessaries, as you are at so great a distance
                            that you cannot be suddenly relieved, even if we had the means. I am not however without hopes, that should the War be
                            continued to the southward (of which I have my doubts for reasons which I shall presently give) matters will be put into
                            much better train than they have hitherto been. The arrangements made already by the superintendant of Finance have been
                            attended with infinite public advantages, and he is extending those arrangements as fast as circumstances will possibly
                            admit—I am sorry to see a jealousy arising from a supposition that there has been a partiality of conduct. I am certain
                            there has been no such intention, and that instead of a charge of having done too little, it will soon be a matter of
                            wonder how Mr Morris has done so much with so small means. As I know he corresponds with you on the affairs of his
                            department, I shall content myself with saying, that before Colo. Carrington leaves town, measures will be taken to enable
                            him to make provision in future, for the ready transportation of Stores, and for the accommodation of Troops moving to the
                            southward—It is agreed that the Elaboratory shall be removed from Richmond to New London. 
                        In my former letters upon the subject, I acquainted you with the reasons which operated against Count de
                            Rochambeau’s detaching more than the Legion of Lauzun towards South Carolina, upon your requisition for a reinforcement.
                            Altho’ my instructions to you did not mention a power to call upon the Count for assistance, yet I look upon it as implied
                            in my desire to you to correspond with him—The circumstances of the moment must determine whether any or what can be
                            spared by him.
                        By late advices from Europe and from the declarations of the British Ministers themselves, it appears, that
                            they have done with all thoughts of an excursive War, and that they mean to send small if any further reinforcements to
                            America. It may be also tolerably plainly seen, that they do not mean to hold all their present posts, and that New York
                            will be occupied in preference to any other. Hence, and from other indications, I am induced to believe that an evacuation
                            of the southern States will take place—should this happen, we must concentre our force as the enemy do theirs & you will
                            therefore, upon the appearance of such an event, immediately make preparations for the march of the Army under your
                            command to the Northward—What troops shall in that case be left in the southern States will be a matter of future
                            discussion.
                        No other reinforcement went from New York to South Carolina than that of the 400 which had arrived. Letters,
                            which you had not received when you last wrote, will have informed you, that our first intelligences respecting the number
                            of Men embarked were false. With the highest sentiments of esteem I am My Dr Sr &c.

                    